SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported): April 17, 2001 FACTUAL DATA CORP. (Exact name of registrant as specified in its charter) Colorado (State or Other Jurisdiction of Incorporation) 0-24205 84-1449911 (Commission File Number) (I.R.S. Employer Identification No.) 5200 Hahns Peak Drive Loveland, Colorado 80538 (Address of principal executive offices) (970) 663-5700 (Registrant's telephone number, including area code)
